Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
35 U.S.C. 112 (a) and (b) PARAGRAPH REJECTION
The claim is rejected under 35 U.S.C. 112(a) and (b) paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following is a list of deficiencies with the claimed design due to a lack of clarity:
1. It is not clear in the back view of Fig. 1.2 what the full shape and design is of the series of “lines” and shapes located on the interior surface of the tray. Specifically, it is not clear how far into the tray the “white openings” are located based on this view alone. The same lack of clarity is present with the features located to the left and right of the openings. It is not clear how far this recedes into the tray and if the lines indicate any change in design or plane. The corresponding figures (specifically Figs. 1.3 and 1.4) do not illustrate this portion of the design or provide any information regarding their location. This leaves the full shape and design of the tray open to conjecture.  See below for an annotated drawing of these features. It is suggested that in order to overcome the 35 U.S.C. 112 (a) and (b) Paragraph Rejection these features be converted to broken lines. 
[TextBox: [img-media_image1.png]]




[AltContent: arrow][AltContent: arrow]

[TextBox: It is not clear in Fig. 1.2 (above) what the full shape and design is of the series of “lines” and shapes located on the interior surface of the tray.][TextBox: Fig. 1.2]



2. It is not clear in the front perspective view of Fig. 1.3 what the full shape and design is of the series of “lines” and shapes located on the interior surface of the tray. Specifically, it is not clear how far into the tray the “lines“ and the rectangular shapes with the lines are located based on this view. It is not clear where on the interior surface of the tray these features are located and what the full extent or dimensions are of these features. The corresponding figures (specifically Figs. 1.2 and 1.4) do not illustrate this portion of the design or provide any information regarding their location or extent of the dimensions. This leaves the full shape and design of the tray open to conjecture.  See below for an annotated drawing of these features. It is suggested that in order to overcome the 35 U.S.C. 112 (a) and (b) Paragraph Rejection these features be converted to broken lines. 
[AltContent: textbox ([img-media_image2.png])]



[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

[AltContent: textbox (It is not clear in Fig. 1.3 (above) what the full shape and design is of the series of “lines” and shapes located on the interior surface of the tray.)][AltContent: textbox (Fig. 1.3)]


3. It is not clear in the perspective view of Fig. 1.4 what the full shape and design is of the two “triangular” features located on the interior of the oval shapes on the bottom surface of the tray. Specifically, it is not clear what the full shape and design is of these features based on this view alone. This leaves the full shape and design of the tray open to conjecture.  See below for an annotated drawing of these features. It is suggested that in order to overcome the 35 U.S.C. 112 (a) and (b) Paragraph Rejection these features be converted to broken lines. 
[AltContent: textbox ([img-media_image3.png])]


[AltContent: arrow]



[AltContent: arrow]
[AltContent: textbox (Fig. 1.4)]

[AltContent: textbox (It is not clear in Fig. 1.4 (above) what the full shape and design is of the triangular shapes located on the interior of the oval openings on the bottom surface.)]


NOTE
	It must be noted that the addition of any views that introduce design features not present in the original drawings could constitute new matter. New matter is anything (structure, features, elements) which was not apparent (seen) in the drawings as originally filed. It is possible for new matter to consist of the removal as well as the addition of structure, features, or elements.
This failure to clearly distinguish the exact shape of all the elements in the claimed design warrants a 35 U.S.C. 112 (a) and (b) Paragraph Rejection.

EXAMINER’S CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLEY A DONNELLY whose telephone number is (571)272-4649.  The examiner can normally be reached between 8:00 am and 4:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan can be reached at 571-272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Kelley A Donnelly/
Primary Examiner, Art Unit 2913
10/25/2022